 CROSLEY BROADCASTING OF ATLANTA, INC.13number of hours worked per week.We find that these part-time employees have sufficient interest in common withregular store employees to requiretheir inclusion in theunit for purposes of representation in collective bargain-ing.6However,inasmuch as the record contains so littleevidence concerning the regularity of their tenure or theiraverage workweek,we shall permit them to vote in the electiondirected herein subject to challenge.'We find that the following employees of the Employerconstitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b)of the Act:All employees of theEmployerin the Scranton,Pennsylvania,area,including part-time employees,office employees, ware-house employees,truckdrivers,and mechanics,but excludingguards and supervisors as definedin the Act.5.As indicated in paragraph 4 above, part-time employeesshall be eligible to vote in the election directed herein subjectto challenge.7[Text of Direction of Election omitted from publication.]6See John W. Thomas & Co., 104 NLRB 888, footnote 15.7See Food Fair Stores, 83 NLRB 852. 854; H. P. Wasson and Company, 105 NLRB 373.CROSLEY BROADCASTINQ OF ATLANTA, INC.andTELE-VISIONBROADCASTING STUDIO EMPLOYEES UNION,LOCAL 845, INTERNATIONAL ALLIANCE OF THEATRICALSTAGE EMPLOYEES AND MOVING PICTURE MACHINEOPERATORS OF THE UNITED STATES AND CANADA,A.F.L., Petitioner.CaseNo. 10-RC-2224. November 10,1953SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction of Election,'issued bytheBoard herein on August 18, 1953, an election by secretballotwas conducted on September 16 1953, under thedirection and supervision of the Regional Director for theTenthRegion,among the employeesof the Employer in theunit found appropriate in the Decision. At the conclusionof the election,the parties were furnished with a tally ofballots, which showed that of approximately 27 eligible voters,13 cast valid ballots for the Petitioner, 13 cast valid ballotsfor the Intervenor,and 1 ballot was challenged.As thechallenged ballot was sufficient to affect the resultsof the election,theRegional Director,pursuant to Section102.61 of the Board'sRules and Regulations, conducted aninvestigation of the challenged ballot.On September 24, 1953,1106 NLRB No. 126.107 NLRB No. 5.337593 0 - 55 - 3 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Director issued and duly served upon the partieshis report on election, challenged ballots, and recommenda-tions to the Board, recommending that the challenge to theballotofWilliam F. Sutton be overruled. Thereafter, onOctober 1, 1953, the Petitioner filed exceptions to the RegionalDirector's report. On October 7, 1953, the Intervenor fileda document in opposition to the exceptions.The Petitioner challenged the ballot of William F. Sutton.In its Decision and Direction of Election the Board, in ac-cordance with the Petitioner's request, included Sutton in theunitand found that he was eligible to vote as a regularpart-time employee. The Petitioner now contends that Suttonshould be disqualified from voting on the ground that therehas been a reduction in his working hours. The RegionalDirector's investigation discloses that since November 5,1951, Sutton has worked regularly for the Employer on apart-time basis. Between that date and January 1953 Suttonnormallyworked about 12 to 14 hours per week. Duringthe summer months beginning July 4, 1953, and continuingto the date of the investigation, he regularly worked 4 hourseachweek.2 The Employerstatesthatbeginning October1953 his working hours will increase.As it is clear from the foregoing that Sutton is a regularpart-time employee, we find, in accordance with our usualpolicy, that he is eligible to vote in the election. 8 Accordingly,we adopt the Regional Director's recommendation and herebyoverrule the challenge to Sutton's ballot.[The Board directed that the Regional Director for theTenthRegion shall, pursuant to National Labor RelationsBoard Rules and Regulations, within ten(10) days from the dateof this Direction, open and count the ballot of William F. Suttonand serve upon the parties a supplemental tally of ballots.]2 Although the Employer stated at the representation hearing that it expected Sutton'swork to increase during the summer,his work decreased because of the seasonal declinein the operations of the television station.3Cf.The Independent,Inc.,96 NLRB 192; Central Florida Broadcasting Company, 94NLRB 473.WINTER STAMPING COMPANYandLODGE NO. 1416,INTER-NATIONAL ASSOCIATION OF MACHINISTS,AFL, Petitioner.Case No.13-RC-3483.November 10, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Richard B.Simon,hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.107NLRB No. 6.